Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim objected to because of the following informalities:  The limitations of Claims 1 and 12 reading “wherein the narrow continuous longitudinally extending ridge is located at a distance of about 10 mm from the knife edge all along its length.” Should likely read: “wherein the narrow continuous longitudinally extending ridge is located at a distance of about 10 mm from the knife edge all along the length of the blade.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20120198707, Blacken.
As a preliminary note, in the action dated 10/16/20, Claim 7 was inadvertently rejected over Blacken in view of Owen.  However, the modification in view Owen was not necessary for the rejection of former Claim 7, which has now been incorporated into Claim 1.  The use of Owen in the rejection was a typographical error, since Claim 7 did not require that the ridge extend from the bolster of the knife.  Thus, Claim 1, which includes former Claim 7 also does not require to be modified in view of Owens.

Owen.
Blacken lacks the narrow continuous longitudinally extending ridge being located at a distance of about 10 mm from the knife edge all along its length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blacken by having the narrow continuous longitudinally extending ridge be located at a distance of about 10 mm from the knife edge all along its length, since such the ridge is already disclosed as being close to the edge of the Blacken blade and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the realm of ordinary skill in the art, when (1) there is a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem; and (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  With regard to the spacing of the ridge from the knife blade edge, (1) there is a recognized problem or need in the art, which may include a design need or market pressure to solve a problem, since Blacken discloses that having a ridge near the edge of a knife blade helps with making the blade less prone to having food stick thereto; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, since there are only a 
Alternatively, it would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blacken by making the narrow continuous longitudinally extending ridge being located at a distance of about 10 mm from the knife edge all along its length, since the changing of a dimension of a claimed device was held to be in the realm of design choice to one of ordinary skill in the art, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04.IV.
Regarding Claims 3 and 14, the Blacken narrow continuous longitudinally extending ridge is of a hemispherical cross-sectional shape (since it is round, and thus in a shape of a half a sphere, which is hemispherical).
Regarding Claims 4 and 15, the narrow continuous longitudinally extending ridge is of a rectangular cross-sectional shape (in the embodiment described in par. 0057).
Regarding Claims 5 and 16, the rectangular cross-sectional shape includes fillets on each opposite side thereof (since the a rectangular cross section is defined by longitudinal strips extending out of the blade edge, and a fillet is defined on dictionary.com as any “narrow strip as wood or metal”).
Regarding Claims 9 and 17, the Blacken blade includes a narrow continuous longitudinally extending ridge located on both opposed side surfaces of the blade (See fig 8).
Regarding Claims 10 and 18, the narrow continuous longitudinally extending ridge has opposed end portions, each opposed end portion tapering into the blade surface (see annotated fig 8 below).

    PNG
    media_image1.png
    302
    296
    media_image1.png
    Greyscale

Regarding Claim 19, the continuous longitudinally extending ridge extends along a pre-determined length of the knife edge and is spaced at a constant pre-determined distance from the knife edge all along its pre-determined length (see fig’s 6-7).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blacken in view of USPGPUB 20120079723, Owens.
Regarding Claims 2 and 13, Blacken discloses all the limitations of Claims 1 and 12 as discussed above. 
Blacken also discloses the narrow continuous longitudinally extending ridge extends from a rear portion of the blade to a location in the vicinity of a tip of the blade.
Blacken lacks the ridge extending from a bolster of the knife.  
Owens discloses a scraper chef knife, like the knife of the present invention, and discloses that in such an assembly it is known to have a bolster (fig 6, bolster 60) on the knife in order to “dissipate pressure between the user and the knife” (see par 0044). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blacken and Owens in view of USPN 5241883, Coppier
Regarding Claim 6, modified Blacken discloses all the limitations of Claim 1 as discussed above. 
Modified Blacken lacks the maximum thickness of the narrow continuous longitudinal ridge being about 1.8 mm +/- 0.3 mm measured from side to side at the blade surface.
Coppier discloses a method of manufacturing a knife blade, wherein the knife is a non-stick knife (see abstract), like the non-stick blade of the present invention, and discloses that in such an assembly it is known to have ridge portions on the body of the blade, such as the ridge portions of Blacken, and that it is known to have the ridge portions have a width/thickness of between “a few tens of millimeters and a few millimeters” (col. 2, lines 25-30), which range includes the claimed range of 1.8mm +/- 0.3 mm, in order to reduce the possibility of food being stuck on a knife surface when cutting (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blacken by having the ridge width/thickness be in a range of about 1.8mm +/- 0.3 mm in order to reduce the possibility of food being stuck on a knife surface when cutting, as taught by Coppier.



Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blacken and Owen in view of USPGPUB 20080276467, Schmidt.
Regarding Claims 8 and 11, modified Blacken discloses all the limitations of Claims 1 as discussed above. 
Modified Blacken lacks the elevation of the ridge relative to the blade surface being about 0.4 mm +/- 0.1 mm, or 0.35mm +/- 0.05.
Schmidt discloses a cutting apparatus, wherein the knife is a non-stick knife (see par 0008), like the non-stick blade of the present invention, and discloses that in such an assembly it is known to have ridge portions (fig. 3, elements 105) on the body of the blade and that it is known to have the ridge portions have an elevation relative to the body of  .01” to 0.15” (which equates to 0.254mm to 3.81mm), which is within the claimed range of “about 0.3-0.5mm” and of “about 0.3-0.4mm” of Claim 13, in order to prevent the sticking of food to the blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blacken by having known to have the ridge portions have an elevation relative to the body of 0.254mm to 3.81mm, which is within the claimed range of “about 0.3-0.5mm” and of “about 0.3-0.4mm”, in order to prevent the sticking of food to the blade as taught by Schmidt.
Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive. Applicant argues that the modification suggested in the Action dated 10/16/20, to modify Blacken by having the narrow continuous longitudinally extending ridge being located at a distance of about 10 mm from the knife edge all along its length was based on pure speculation and based on impermissible hindsight because “there is not a finite number of options. Rather, a ridge may be as near or far from a knife's edge as desired, and there are infinite distances available”.  Applicant further argues that the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure USPN 5572794, Kalbern which discloses that in knives like the knife of Blacken a typical size for a width of a blade from the top edge to the cutting edge is .75inches to 1 inch, or 19mm to 26mm, and thus could be used to modify Blacken to make the blade depth 19mm, which would make the ridge be within 10mm from the edge of the blade, if the ridge was anywhere close to halfway along the body of the blade as is the case in fig’s 6-7 of Blacken.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/05/2021